Title: From George Washington to Elias Boudinot, 6 August 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Head Quarters Newburgh August 6th 1783
                        
                        I was the more particularly induced by two considerations, to make the Tour which in my Letter of the 16th
                            Ulto I informed Congress I had in contemplation, and from which I returned last evening—the one was an inclination of
                            seeing the Northern and Western Posts in this State, with those places which have been the Theatre of important military
                            transportation—the other a desire to facilitate (as far as in my power) the operations which will be necessary for
                            occupying the Posts which are ceded by the Treaty of Peace, as soon as they shall be evacuated by the British Troops.
                        Aware of the difficulties we should have to encounter in accomplishing the last mentioned object, on account
                            of the advanced Season, and the want of money to give vigor to our movements, I inserted a clause in the Instructions of
                            Baron Steuben (a Copy of which I have the honor to inclose) authorizing him in case these difficult ties should become
                            insurmountable, or in case the arrival of the Definitive Treaty should be delayed beyond expectation, to agree with some
                            of the respectable and well affected Inhabitants of Detroit to preserve the Fortifications and public Buildings at that
                            place, until such time as a Garrison could be sent with provisions and Stores, sufficient to take and hold possession of
                            them—the propriety of this measure has appeared in a more forcible point of view since I have been up the Mohawk River and
                            taken a view of the situation of things in that quarter, for upon a carefull inquiry, I find it is the opinion of those
                            who are best acquainted with the distances and communications, that nothing short of the greatest exertion, and a sum
                            adequate to the transportation, can even at this Season furnish us with Boats and enable us to forward Provisions and
                            Stores sufficient for a Garrison to be supported at Detroit during the ensuing Winter; and without an immediate supply of
                            money that it would be in vain to make the attempt.
                        Influenced by this information, believing thire was not a moment to be lost, and apprehending the Baron
                            Steuben might be retarded in his progress by some unforeseen event; I engaged at Fort Renselaer a Gentleman whose name is
                            Cassety, formerly a Resident at Detroit, and who is well recommended, to proceed without loss of time, find out the
                            disposition of the Inhabitants and make every previous inquiry which might be necessary for the information of the Baron
                            on his arrival, that he should be able to make such final arrangements as the circumstances might appear to justify. This
                            seemed to be the best alternative, on failure of furnishing a Garrison of our own Troops; which for many reasons would be
                            infinitely the most eligible mode, if the season and our means would possibly admit.
                        I have at the same time endeavoured to take the best preparatory steps in my power for supplying all the
                            Garrisons on the Western Waters by the Provision Contract—I can only form my Magazine at Fort Herkimer on the German
                            flats, which is 32 Miles by land and almost fifty by Water from the carrying place between the Mohawk River and the Wood
                            Creek—the Route by the former is impracticable in the present state for Carriages; and by the other extremely difficult
                            for Batteaux as the River is very much obstructed with fallen & floating Trees from the long disuse of the navigation—That nothing however which depends on me might be left undone, I have directed Ten months Provision for 500 Men to be
                            laid up at Fort Harkimer; and have orderd Colo. Willet (an active and good Officer commanding the State Troops of this
                            State) to repair the Roads, remove the obstructions in the River, and as far as can be effected by the labour of the
                            Soldiers, build Houses for the reception of the Provision & Stores at the Carrying place, in order that the whole may
                            be in perfect readiness to move forward so soon as the Arrangements shall be made with General Haldimand—I shall give
                            instructions to Majr General Knox to have such Ordnance and Stores forwarded to Albany as, in the present View of Matters,
                            may be judged necessary for the Western Posts, and I will also write to the Quarter Master General by this conveyance on
                            the subject of Batteaux and other Articles which may be required from his Department; however without Money to provide
                            some Boats and to pay the expence of transportation it will be next to impossible to get these things even to Niagara. With very great Respect, I
                            have the honor to be Your Excellency’s  Most Obedient and very humble Servant
                        
                            Go: Washington
                        
                    